Citation Nr: 0103845	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  98-03 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1968.  He was awarded the Vietnam Commendation Medal, 
and the Vietnam Service Medal.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1997 RO decision which denied service 
connection for peripheral neuropathy secondary to herbicide 
(Agent Orange) exposure.  A personal hearing was held before 
a member of the Board at the RO (i.e. a Travel Board hearing) 
in July 1999.  In September 1999, the Board remanded the case 
to the RO for further evidentiary development.  The case was 
subsequently returned to the Board.

During the course of this appeal, in a February 2000 
decision, the RO determined that new and material evidence 
had not been presented sufficient to reopen a claim for 
service connection for basal cell carcinoma and melanoma.  
The veteran was notified of this decision in March 2000, and 
he has not appealed.  Hence this issue is not in appellate 
status and will not be addressed by the Board.  38 U.S.C.A. 
§ 7105 (West 1991).


REMAND


The veteran claims service connection for peripheral 
neuropathy which he asserts is related to Agent Orange 
exposure.  Governing law and regulations provide that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has one of the herbicide-related diseases listed in the 
law, is presumed to have been exposed during such service to 
certain herbicide agents (e.g., Agent Orange), unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  In pertinent 
part, if a veteran was exposed to an herbicide agent during 
active military service, acute and subacute peripheral 
neuropathy (for purposes of this section, the term acute and 
subacute peripheral neuropathy means transient neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date) 
will be rebuttably presumed to have been incurred in service 
if manifest to a compensable degree not later than December 
31, 2001, even if there is no record of such disease during 
service.  38 U.S.C.A. § 1116 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2000); McCartt v. West, 12 
Vet. App. 164 (1999).  Service connection may also be 
established on a direct basis where there is evidence of 
actual Agent Orange exposure plus competent medical evidence 
linking the veteran's current peripheral neuropathy with such 
Agent Orange exposure or other incidents of service.  
McCartt, supra; Brock v. Brown, 10 Vet. App. 155 (1997); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, (the Act) which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103).  The Act also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
Id. § 3(a) (to be codified as amended at 38 U.S.C. § 5103A).  
In light of these changes, the Board finds that a remand is 
required in this case to comply with the duty to assist. 

As noted above, the new Act redefines the responsibilities of 
the veteran and the VA.  In particular, the VA shall notify 
the veteran of any information, and any medical or lay 
evidence, not already submitted, that is necessary to 
substantiate his claim.  The Act, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103).  The Secretary shall also 
notify the claimant and the claimant's representative of any 
information and any medical or lay evidence not provided 
previously to the Secretary that is necessary to substantiate 
his claim.  As part of that notice, the Secretary shall 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
claimant.  This has not been accomplished.  As such, the 
Board finds that a REMAND is necessary to inform the veteran 
of such necessary information. 

In addition, if deemed warranted, the RO should verify the 
dates of the veteran's Vietnam service and obtain his service 
personnel records in an attempt to determine whether he was 
actually exposed to herbicide agents in Vietnam.  Governing 
regulation provides that "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6) (2000).  Also, if deemed warranted, any other 
necessary examinations should be ordered.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should contact the National 
Personnel Records Center to obtain 
verification of the veteran's dates of 
service in Vietnam, and to obtain the 
veteran's service personnel records.

3.  The veteran should be advised of what 
evidence is needed to substantiate his 
claim, what evidence the VA will obtain 
and what evidence he has to submit. 

4.  After ensuring that the foregoing 
development has been completed, the RO 
should review the claim (including all 
additional evidence) for service 
connection for peripheral neuropathy 
including as secondary to herbicide 
exposure.  If warranted, additional 
development, including providing the 
veteran with another VA examination and 
sending the case to the appropriate 
agency to determine whether he was, in 
fact, exposed to herbicides in Vietnam 
should be accomplished.  If the claim is 
denied, the veteran should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



